Citation Nr: 0741042	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-36 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Although the veteran, on his VA Form 9 received in September 
2004, requested a Board hearing, in November 2004 he withdrew 
his request for such a hearing.

This case was remanded by the Board in October 2006 for 
further development. 

Lastly, the Board notes that the veteran submitted a letter 
in November 2007, restating his contention.  This letter has 
been associated with the claims folder and considered with 
the evidence of record.


FINDING OF FACT

There is no competent medical evidence of record reflecting 
that the veteran's current tinnitus had its onset, or is 
related to, his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In three letters, dated in September 2003, December 2003, and 
November 2006, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in June 2007, he was afforded a formal VA 
audiological examination to assess the existence, extent and 
etiology of his disability.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service personnel records show that the veteran served from 
December 1962 to July 1964 as an air freight specialist, and 
thereafter as a recreation specialist.  Service medical 
records are absent of any complaint, diagnosis or treatment 
of tinnitus.  The veteran's October 1962 enlistment 
examination and his September 1966 separation examination 
reveal normal hearing sensitivity at those times, and fail to 
note any tinnitus.  

VA medical records, dated in August 2003, reflect that the 
veteran reported "constant ringing in his ears," and his 
contention that this symptom may be related to his military 
service.  The treating physician did not make a diagnosis at 
that time.  The Board remanded the veteran's claim in October 
2006 in order to offer the veteran an opportunity to submit 
additional evidence to support his claim, and to arrange for 
a VA audiological examination.  While the veteran did not 
respond to the additional records request, he did appear for 
his scheduled examination.

This VA audiological examination was conducted in June 2007.  
At that time, the veteran reported that his military duties 
included work around airplanes on a flight line, and that he 
had not been provided hearing protection.  Post service, the 
veteran indicated that, while he did not have any excessive 
occupational noise exposure, he did have recreational noise 
exposure during hunting with no hearing protection for 
approximately five years "on and off."  A review of the 
veteran's medical history revealed that he had diabetes 
mellitus, uncontrolled; hypertension; and that he smoked 
cigarettes.  The examiner found that the veteran's hearing 
was normal in his right ear, with moderate high frequency 
loss in the left ear.  He matched the veteran's tinnitus to 
an 8000 Hertz cycle at 55 decibels.  Following the 
examination and review of the veteran's claims folder, the 
examiner opined that the veteran's tinnitus was "less than 
likely" related to his military service, and was "as likely 
as not" related to other life events, medications, or 
illness encountered since military service.  

With the medical record failing to show the presence of 
tinnitus in service or for decades thereafter, together with 
an adverse medical opinion, the preponderance of the evidence 
is against the veteran's claim, and the appeal must be 
denied.





ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


